DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s amendment, filed on 03 October 2022.  The changes and remarks disclosed therein have been considered.
	Claims 1-14 are pending in the application.  No claims are currently amended.  Claims 1 and 10 are independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheng et al. (US 9,847,378) (hereinafter, “Sheng”).
Re: independent claims 1 and 10, Sheng discloses in figs. 3A-3E a RRAM and a method of manufacturing a RRAM, comprising: 2a substrate (col 3 ll. 37-38); 3an interlayer dielectric layer (16) formed on the substrate; 4a first bottom contact structure (12) and a second bottom contact structure (12’) formed 5in the interlayer dielectric layer, wherein a top surface of the first bottom contact 6structure, a top surface of the second bottom contact structure, and a top surface of the 7interlayer dielectric layer are coplanar (fig. 3A); 8a first memory cell (32’) formed on the first bottom contact structure (12), wherein the 9first memory cell comprises a first bottom electrode layer (36), and the first bottom 10electrode layer comprises a first conductive region (36), and wherein a pattern in which the 11first conductive region is vertically projected on the first bottom contact structure is a 12first projection pattern (36); and 13a second memory cell (32’) formed on the second bottom contact structure (12’), wherein 14the second memory cell comprises a second bottom electrode layer (36), and the second 15bottom electrode layer comprises a second conductive region (36), wherein a pattern in 16which the second conductive region is vertically projected on the second bottom 17contact structure is a second projection pattern (36), and wherein the second projection 18pattern is different from the first projection pattern.

Re: claim 7, Sheng discloses in figs. 3A-3E the RRAM as claimed in claim 1, wherein the first memory cell further 2comprises: 3an oxygen ion diffusion barrier layer (20) formed on the first bottom electrode 4layer (36); 5a resistance switching layer (26) formed on the oxygen ion diffusion barrier layer (20); 6and 7a top electrode layer (30) formed on the resistance switching layer (26).

Re: claim 11, Sheng discloses in figs. 3A-3E the method for manufacturing the RRAM as claimed in claim 10, wherein 2forming the first memory cell and the second memory cell comprises: 3forming a patterned bottom electrode layer (36) on the substrate; 4forming a diffusion barrier material (20) on the patterned bottom electrode layer; 5forming a resistance switching material (26) on the diffusion barrier material (20); 6forming a top electrode material (30) on the resistance switching material (26); and 7patterning the top electrode material, the resistance switching material, the diffusion barrier material, and the patterned bottom electrode layer (figs. 3A-3E), so that the first 27Client's Docket No.: 108-048TT's Docket No.: 0492-A26752-USF/Rock/Dean9memory cell is formed on the first bottom contact structure (12), and the second memory 10cell is formed on the second bottom contact structure (12’).

Allowable Subject Matter
Claims 2-6, 8-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03 October 2022 have been fully considered but they are not persuasive. 
Applicant argues that “the alleged memory cells 32' cannot be "formed on" the alleged bottom contact structures 12 and 12'. Instead, the alleged bottom contact structures 12 and 12' are formed within the alleged memory cells 32'.”
In response, the reference numbers cited in the rejection are for Applicant’s convenience in identifying features in the prior art which are relied on for teaching the claimed limitations. The reference numbers cited are not the sole basis for the rejection. The entire disclosure of the prior art must be considered when determining whether or not the claim limitations are met and not merely the reference numbers cited in the rejection. See MPEP § 2123. 
As claimed, the first memory cell comprises a bottom electrode layer comprising a vertically projected first conductive region. Accordingly, the prior art need only disclose a bottom electrode layer comprising a vertically projected first conductive region to read on the claimed first memory cell. Sheng discloses these limitations.  
In figs. 3A-3E and the description thereof Sheng discloses a resistive memory stack identified as 32’ which includes a base electrode 12 (i.e. the claimed first bottom contact structure) and discontinuous nano-islands 36 (i.e. the claimed first bottom electrode layer which is included in the claimed first memory cell). The discontinuous nano-islands 36 are formed “on” the base electrode 12. Therefore, the first memory cell comprising a first bottom electrode layer is formed “on” the first bottom contact structure as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        10/10/2022